DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 Claims 1, 10-13, 16, and 17 have been amended, and claims 1-20 remain pending in this application.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “heel partis” in line 2. It appears that this limitation should read --heel part is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “said forepart has a periphery which generally matches a periphery of said toe region of said shoe” in lines 6-7. This limitation is indefinite because it is not clear if the claims are directed to the subcombination of a forepart (as indicated in lines 4-5, which do not positively claim the shoe), or to the combination of a forepart with a shoe (as indicated in lines 6-7, which positively claim a relationship between the forepart and the shoe). The claims should be amended to either positively claim the shoe, or to remove the positively claimed relationship between the forepart and the shoe (for example, reciting --a periphery which is configured to generally match a periphery--). For purposes of examination it appears that claim 17 is directed to the subcombination of the forepart, and the shoe is not positively claimed.
Claims 18-20 depend from rejected claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 17, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lind (US 6,243,973).
Regarding claim 1, Lind discloses a footwear kit comprising: a left shoe; a right shoe; wherein the left shoe and the right shoe each have a toe region; wherein the toe region is substantially symmetric about a first center line running from a front of the toe region to a back of the toe region and substantially asymmetric about a second center line perpendicular to the first center line and running from a left to a right of the toe region (as seen in Fig. 3); at least one forepart (forward portion of sole member 22); wherein the at least one forepart has a periphery which substantially matches a periphery of the toe region of both the left shoe and the right shoe, wherein the at least one forepart has at least one tread design (pattern of different materials having different coefficients of friction) (column 5, lines 8-54; column 6, lines 23-46; column 8, lines 1-55; Fig. 3).

    PNG
    media_image1.png
    453
    714
    media_image1.png
    Greyscale

Regarding claim 2, Lind discloses that the left shoe and the right shoe each further comprise a heel region, and which further comprises at least one heel region heel part (rear portion of sole member 22) (Fig. 3).
Regarding claim 3, Lind discloses that the heel region of the left shoe and the right shoe are substantially similar in that they can receive the same heel part (wherein the heel regions of the left and right shoes are substantially the same shape).
Regarding claim 4, Lind discloses that the at least one heel region heel part has a periphery (rear edge) which substantially matches a periphery of the heel region of both the left shoe and the right shoe (Fig. 3).
Regarding claim 5, Lind discloses that the at least one heel region heel part is removably attachable to the heel region of either the left shoe or the right shoe as an outsole (with hook and loop fastening material (column 6, lines 47-54).
Regarding claim 6, Lind discloses that a periphery of the toe region of the left shoe and the right shoe are substantially similar (Fig. 3).
Regarding claim 7, Lind discloses that each of the at least one foreparts comprise a different traction characteristic from one another (column 7, line 66-column 8, line 24).
Regarding claim 8, Lind discloses that the at least one forepart is removably attachable to either the right shoe or the left shoe as an outsole (column 6, lines 47-54).
Regarding claim 9, Lind discloses that the left shoe and the right shoe each have a peripheral shape that is substantially asymmetric about a line running from a front of the shoe to a back of the shoe (Fig. 3).
Regarding claim 17, Lind discloses a footwear kit comprising: a forepart (sole member 22); wherein the forepart has a frontmost edge; wherein the forepart is removably attachable to a toe region of a shoe; wherein the forepart has a periphery which is configured to generally match a periphery of the toe region of the shoe, such that the forepart generally covers the toe region of the shoe when the frontmost edge is generally aligned with a frontmost edge of the toe region of the shoe; a heel part (rear portion of sole member 22); wherein the heel part is removably attachable to a heel region of the shoe (column 5, lines 8-54; column 6, lines 23-46; Fig. 3).
Regarding claim 18, Lind discloses at least two foreparts, and wherein each forepart has a different traction characteristic from one another (column 7, line 66-column 8, line 24).
Regarding claim 20, Lind disclose that the forepart is substantially symmetric about a first center line and substantially asymmetric about a second center line perpendicular to the first center line (Fig. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind (US 6,243,973), as applied to claim 17, in view of Alfond et al. (US 6,907,682), herein Alfond.
	Regarding claim 10, Lind discloses a footwear kit comprising: a left shoe; a right shoe; wherein the left shoe and the right shoe each have a toe region; a plurality of foreparts (forward portion of sole member 22); wherein each of the foreparts has a periphery which substantially matches a periphery of the toe region of both the left shoe and the right shoe (column 5, lines 8-54; column 6, lines 23-46; Fig. 3).
Lind discloses a plurality of foreparts (column 7, line 66), but does not specifically disclose several foreparts. Alfond discloses a bowling shoe (10) having a replaceable sole part (elements 20, 20’, 20”), wherein several sole parts are provided (column 2, lines 29-40; Fig. 1A). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide several foreparts in order to provide additional options to the user, fitting a wider range of different user preferences.
Regarding claim 11, Lind discloses that each of the foreparts is removably attachable to either the right shoe or the left shoe as an outsole (column 6, lines 47-54).
Regarding claim 12, Lind discloses that the toe region has a frontmost edge which is a frontmost edge of the shoe, wherein each of the foreparts further comprises a frontmost edge, and wherein when each of the foreparts is removably attached to the toe region of either the right shoe or the left shoe the frontmost edge of each of the foreparts and the frontmost edge of the toe region are generally overlaid (column 5, lines 46-54).
Regarding claim 13, Lind discloses a fastener (hook and loop) for removably attaching the foreparts (column 6, lines 47-54).
Regarding claim 14, Lind discloses that the left shoe and the right shoe further comprise a heel region, and which further comprises at least one heel region heel part (rear portion of sole member 22) which is removably attachable to the heel region of either the right shoe or the left shoe as a heel region outsole (Fig. 3).
Regarding claim 15, Lind discloses that the periphery of the toe region of the left shoe and the right shoe are substantially similar (Fig. 3).
Regarding claim 16, Lind discloses that each of the foreparts have different traction characteristics and each have a periphery which substantially matches the periphery of the toe region of both the left shoe and the right shoe (column 7, line 66-column 8, line 24).
Regarding claim 19, Lind discloses a plurality of foreparts (column 7, line 66), but does not specifically disclose at least three foreparts. Alfond discloses a bowling shoe (10) having a replaceable sole part (elements 20, 20’, 20”), wherein at least three sole parts are provided (column 2, lines 29-40; Fig. 1A). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least three foreparts in order to provide additional options to the user, fitting a wider range of different user preferences.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant argues that Lind is silent regarding tread designs being used to accommodate a variety of preferences of the wearer. However, inasmuch as Applicant has defined “tread design” within the claims, Lind does disclose a variety of tread designs. Lind discloses a tread (bottom surface of the shoe) with a design (combination of different materials having different coefficients of friction), and further discloses providing different designs based on user preferences (see column 8, lines 1-55).
	Applicant argues that claim 10 is in condition for allowance. However, Alfond clearly teaches the use of several foreparts with a bowling shoe, as discussed above.
Applicant argues that claim 17 is in condition for allowance. However, Lind clearly discloses a heel part removable attachable to a heel region of the shoe, as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewia (US 2003/0159314) discloses a ridged tread design to change the friction characteristics of a bowling shoe sole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732